The opinion of the court was delivered, May 11th 1869, by
Agnew, J.
It is unnecessary to review our former decisions upon the legal tender laws of Congress, either to revise them, or to apply them to the cases before us. The recent decisions of the Supreme Court of the United States in the cases of Bronson’s Ex’rs. v. Rhodes, and Butler v. Horwitz, give to these legal tender acts an interpretation which will govern us in the determination of these causes. The opinions of the Chief Justice result in this, that after the passage of the Legal Tender Acts there were two descriptions of money in use, coin and notes, both authorized by law, and both made a legal tender in payments. As a consequence, it is said, there being no express provision to the contrary in the law, it is a just if not a necessary inference, from the fact that both descriptions of money were issued by the same government, that contracts to pay in either are equally sanctioned by law. It was therefore held, that express contracts to pay coin dollars can only be satisfied by the payment of coin dollars. Consequently, the distinction taken in our cases between contracts for a specific article (money or goods) and contracts for lawful money (coin or currency) is now unimportant. Of the former class, Mather v. Kinike, reported in 1 P. F. Smith 425, may be taken as an example ; and of the latter, Shollenberger v. Brinton, in 2 P. F. Smith 9. The Legal Tender Law being an Act of the Congress of the United States, the ultimate authority for its exposition vests in the Supreme Court of the United States, and it is our duty to follow the interpretation given by that court. No question upon the *265constitutionality of that law was involved in the decision, the Supreme Court resting its determination solely upon the interpretation given to the Legal Tender Act.
It follows that the judgments given at Nisi Prius in the above cases were erroneous. The judgment in each case is therefore reversed, and judgment is now rendered for the defendant in the cases stated.